—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 11, 1998, which, inter alia, reduced claimant’s weekly unemployment insurance benefit rate to zero.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s benefit rate *659to zero. Contrary to claimant’s argument, the record clearly establishes through his own testimony and the information submitted by the employer that claimant’s pension was wholly funded by the employer and that there was an increase in claimant’s pension benefits as a result of his final year of employment. Although claimant opted to receive his pension in a lump sum which was then reinvested in an individual retirement account, the pro-rated weekly amount of such payment exceeded the maximum weekly unemployment insurance benefit rate of $300 (see, Labor Law § 590 [5]; § 600 [7] [b]). Accordingly, claimant’s unemployment insurance benefits were properly reduced to zero based on the amount of his pension benefits (see, Matter of Brainin [Sweeney], 239 AD2d 639; Matter of Kaplan [Sweeney], 236 AD2d 738, 739). Finally, claimant was properly charged with a recoverable overpayment of benefits (see, Matter of Brainin [Sweeney], supra).
Mikoll, J. P., Crew III, Peters, Carpinello and GrafFeo, JJ., concur. Ordered that the decision is affirmed, without costs.